Citation Nr: 9933079	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  97-06 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post traumatic stress disorder (PTSD) from July 21, 1993 
to July 4, 1995, from August 1, 1995.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel








INTRODUCTION

The veteran served on active duty from March 1972 to December 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Honolulu, Hawaii Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO granted entitlement to service 
connection for PTSD with assignment of a 50 percent 
evaluation effective July 21, 1993.  The RO assignment a 
temporary total evaluation based on hospital treatment for 
PTSD effective from July 5, 1995 through July 31, 1995.  The 
previous 50 percent evaluation was reinstated effective 
August 1, 1995.

The RO affirmed the 50 percent evaluation for PTSD when it 
issued a rating decision in July 1997.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the claim on appeal has been obtained.

2. Medical evidence reflecting the time periods from July 21, 
1993 to July 4, 1995, and from August 1, 1995 to December 
3, 1998 demonstrates the veteran's PTSD most closely 
approximated considerable but not severe impairment of 
social and industrial adaptability.  

3. Medical evidence reflecting the time period from December 
4, 1998 demonstrates that PTSD was productive of severe 
but not total social and industrial impairment.  


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 
50 percent for PTSD from July 21, 1993 to July 4, 1995, 
and from August 1, 1995 to December 3, 1998 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 
4.7, 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996); 38 C.F.R. § 4.130, Diagnostic Code 
9411; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective 
November 7, 1996).

2. The criteria for an increased evaluation of 70 percent for 
PTSD from December 4, 1998 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 
1996); 38 C.F.R. § 4.130, Diagnostic Code 9411; 61 Fed. 
Reg. 52695-52702 (Oct. 8, 1996) (effective November 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran has presented a 
well-grounded claim for an increased evaluation for his 
service-connected PTSD within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).


Factual Background

Service medical records are negative for mental disorders 
during active duty.  Vet Center records show that the veteran 
reported a flashback in December 1994.  The assessment was 
PTSD symptomatology.



The veteran submitted a statement in support of his claim in 
December 1994 in which he described a strike to his ship 
which resulted in the death of shipmates as the stressor 
which caused his PTSD.  The veteran had been in the 
compartment where the causalities occurred just before it was 
hit and was one of those assigned to clean up detail and 
removing the remains of the dead.  In an attachment to his 
claim the veteran indicated that he experienced nightmares 1 
to 2 times per month over the previous two years and 
flashbacks 1 to 2 times per month over the previous year.  
The veteran also described hyperalertness, disturbed sleep, 
survivor's guilt, avoidance of activities which caused 
nervousness or anxiousness, avoidance of closeness, the need 
to self-medicate and concern over the possibility of losing 
his temper as symptoms he was experiencing.

A February 1995 State of Hawaii Department of Human Services 
Report of Evaluation is of record.  It indicates that due to 
PTSD, the veteran suffered from marked or repeated: 
restriction of activities of daily living, difficulties in 
maintaining social function, deficiencies in concentration 
persistence or pace; and episodes of deterioration or 
decompensation.  The evaluator indicated that the disability 
was likely temporary and could end within 10 months.  
Individual or group psychotherapy was recommended.

A VA examination was conducted in March 1995.  The veteran 
reported a post-military work history which included college 
and 10 years with the same employer.  He was currently in a 
relationship with a woman that had lasted 4 years.  He stated 
that he had a few good friends, but that he was rather 
intolerant of others.  The veteran reported that the December 
1994 flashback was followed by intense crying, rage, 
irritability, conflict with friends, feelings of intense rage 
and the feeling that his head "was going to explode."  The 
examiner noted that excessive alcohol use and symptoms of 
anxiety preceded the flashback by at least 6-7 years.  The 
veteran stated that he drank not to become intoxicated, but 
to take the edge off of his anxiety.

Mental status examination revealed the veteran as mildly 
depressed.  Affect was tense and anxious.  There was no 
evidence of psychotic thought process or content, or 
cognitive impairment.  Intelligence was above average.  
Insight and judgment were poor and the veteran was defensive 
in describing his pattern of drinking.  The pertinent 
diagnoses were alcohol dependence, rule out PTSD and the 
examiner assigned a score of 41-50 on the Global Assessment 
of Functioning Scale (GAF).
The examiner commented that given the veteran's history of 
alcohol dependence, interpretation of subjective complaints 
of anxiety, irritability and the diagnostic items of PTSD 
became problematic.  It was noted that intrusive thoughts and 
re-experiencing were a recent phenomena, beginning in 
December 1994 after he first made contact with the Vet 
Center.  The examiner felt that psychometric testing and more 
comprehensive social and military histories were appropriate 
before consideration of a diagnosis of PTSD.

Vet Center records show that the veteran was expressing 
suicidal/homicidal ideation in June 1995 and was admitted to 
the Tripler Army Medical Center from July 5 to July 26, 1995.  
The narrative summary of the inpatient treatment shows that 
the veteran's blood alcohol level was 0.20% on admission.  
The admission diagnoses were alcohol dependence and PTSD.  
The preliminary results of a battery of psychological tests 
were consistent with a diagnosis of PTSD, but the staff 
psychologist felt that the veteran didn't score significantly 
high on one of the depression scales.  His condition was 
improved on discharge.  The relevant discharge diagnoses were 
PTSD, alcohol dependence, problems related to his social and 
occupational situation and a GAF score of 60 was assigned.

The veteran underwent a VA examination in August 1995.  The 
report of examination indicates that the veteran was 
interviewed several times during his July 1995 inpatient 
treatment at Tripler Army hospital, and that previous VA 
examinations were reviewed by the examiner.  The veteran 
reported nightmares, insomnia, flashbacks, anger and 
alienation.  The veteran reported drinking twelve beers per 
day at a steady rate to reduce the reported symptoms and did 
not believe that he had an alcohol problem.

Mental status examination revealed that the veteran was alert 
and oriented with mobile but moderately labile affect.  He 
was prone to anger and generally presented an angry and 
mildly depressed mood.  He appeared wary, but became more 
comfortable during his hospital stay.  There were no 
hallucinations or delusions and he was not intently suicidal 
or homicidal.  The veteran was not loose of associations nor 
tangential in thought process.  His memory appeared intact, 
intelligence normal, insight fair and judgment fair.

The pertinent diagnoses were PTSD, moderately severe; alcohol 
dependence; recent stressors were considered mild/moderate; 
and GAF score was 40 currently and for the past year.  The 
examiner commented that the veteran's history and symptoms 
appeared consistent with moderately severe PTSD.  Social and 
industrial impairment appeared moderately severe.  The 
examiner felt that the substance disorder diagnosis did not 
discredit the diagnosis of PTSD.

In October 1995 a mental residual functional capacity 
assessment was performed based on medical records for 
evaluation of eligibility for Social Security disability 
benefits.  The assessment was that the veteran was: grossly 
intact in the areas of understanding and memory; moderately 
impaired in the domain of sustained concentration and 
persistence with decreased concentration and decreased 
reality contact especially during flashbacks; moderately to 
markedly impaired with regards to social interaction as the 
veteran was "very isolated," given to "fits of rage," and 
sensitive to attack due to PTSD; and adaptive and planning 
abilities were moderately compromised.  

The evaluator commented that the evidence suggested an 
exacerbation of previously dormant PTSD symptoms in December 
1994.  The prognosis was considered poor despite the fact 
that the veteran had been seeking treatment.  His then 
current symptomatology was considered to disable him from 
working for the following 12+ months, with a review warranted 
in 1 to 1 and half years because of a possible positive 
response to treatment.  The evaluator noted an addiction to 
alcohol, but did not consider it material to a finding of 
disability.

The veteran underwent a VA examination in December 1998.  The 
examiner noted that the veteran continued to experience PTSD 
symptoms since his last VA examination in August 1995.  The 
examination included a review of the veteran's medical 
records, a urine drug and alcohol screen and a clinical 
interview.  Although the veteran smelled of alcohol and 
appeared intoxicated, there were no major abnormalities in 
his behavior.  Range and expression of affect was restricted 
and his general mood was serious and irritable.  

The veteran reported auditory and visual hallucinations 
through flashbacks.  Thought processes were satisfactory, the 
veteran was considered to have above average intellectual 
abilities and memory was satisfactory.  Poor insight and 
judgment were noted with regard to his understanding of his 
psychiatric disorders and alcohol dependency.  The 
reliability of his self report was satisfactory, although the 
examiner felt that the veteran underreported the level of 
alcohol consumption.  It was noted that the veteran's blood 
alcohol level was highly elevated at .20.  

The examiner found that the veteran displayed symptoms 
consistent with PTSD and alcohol dependency.  The combined 
effects of the two disorders severely affected social and 
vocational aspects of the veteran's life.  Noting that it was 
difficult, if not impossible, to separate the deleterious 
influence of each disorder, it was estimated that alcohol 
dependency contributed to approximately 40 to 50 percent of 
the veteran's social and vocational impairment, significantly 
exacerbated his symptoms and limited the effectiveness of 
PTSD treatment.  The pertinent diagnoses were PTSD, alcohol 
dependency and a GAF score of 41 was assigned.  It was also 
noted that the veteran was deemed not competent to manage his 
finances due to the fact that he was likely to use a 
significant portion of his funds to maintain his alcohol 
dependency.

Pertinent Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. 
§ 4.2 (1999).  

However, as in this case, where the issue is the assignment 
of an initial rating for a disability, following an initial 
award of service connection for that disability, separate 
ratings can be assigned for separate periods of time based on 
facts found, and the Board must consider all evidence of 
record from the time of the veteran's application.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1.

When rating a disability consideration is given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they are raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.  Fenderson, supra.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.

The Board notes that during the pendency of the appeal, on 
November 7, 1996, the criteria for rating mental disorders 
were revised.  Where the law or regulations change while a 
case is pending, the version more favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

However, retroactive application of the revised regulations 
prior to November 7, 1996, is prohibited.  Rhodan v. West, 
12 Vet. App. 55 (1998).  Therefore, impairment resulting from 
PTSD prior to November 7, 1996, must be evaluated utilizing 
the older criteria, while impairment arising from PTSD after 
November 7, 1996, must be evaluated under the criteria which 
are determined to be more beneficial to the veteran, given 
his particular disability picture.

At the time the veteran perfected his appeal he was evaluated 
as 50 percent disabled.  Prior to the amendments a 50 percent 
evaluation required evidence that the ability to maintain 
effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132 Rating Code 9411 (1996).  

Under the current criteria, there must be evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The next highest rating is 70 percent.  To warrant a 70 
percent disabled rating prior to the amendment of the Rating 
Schedule the veteran must have had severe impairment in his 
ability to establish or maintain effective and favorable 
relationships with people.  The psychoneurotic symptoms must 
have been of such severity and persistence that the veteran's 
ability to obtain or retain employment is severely impaired.  
38 C.F.R. § 4.132 Rating Code 9411 (1996).  



After the 1996 amendment a 70 percent evaluation was 
indicated by deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Prior to the November 1996 amendment, the Rating Schedule 
provided a 100 percent disability rating for PTSD when there 
was evidence that the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community and veteran was 
demonstrably unable to obtain or retain employment.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

The current criteria for a 100 percent rating requires 
evidence of total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.

The nomenclature employed in 38 C.F.R. §  4.130 is based on 
DSM-IV and rating agencies must be thoroughly familiar with 
this manual to properly implement the directives in Sec. 
4.125 through Sec. 4.129 and to apply the general rating 
formula for mental disorders in Sec. 4.130.  See 38 C.F.R. 
§ 4.130.  

The Global Assessment of Functioning Scale (GAF) considers 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, 4th. ed., (DSM-IV), 46-47 (1994).

A GAF score of 61 to 70 indicates that the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.

A GAF score of 51 to 60 indicates that the examinee  has 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.

A GAF score of 41 to 50 indicates that the examinee has 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.

A GAF score of 31 to 40 indicates that the examinee has some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school.

A GAF score of 21 to 30 indicates that the examinee's 
behavior is considerably influenced by delusions or 
hallucinations, has serious impairment  in communication or 
judgment, or is unable to function in almost all areas of 
life.


Analysis

As required by Rhodan, supra, a comparison of the old 
regulatory criteria as applied to the facts of the veteran's 
case with the new regulatory criteria as applied to the facts 
subsequent to November 7, 1996, must be performed.  Prior to 
November 7, 1996, however, the old criteria must be applied.  
The Board finds that the previous criteria are more favorable 
to the veteran and predicates its present determination on 
that basis.

Except for the period of hospitalization in July 1995, for 
which the veteran received a temporary total disability 
rating, the medical evidence reflecting the veteran's mental 
state prior to the subject hospitalization was reflective of 
not more than considerable social and industrial impairment 
supporting the 50 percent evaluation from July 21, 1995 to 
July 4, 1995, the day prior to the veteran's entrance in the 
hospital for treatment of his PTSD.  

In this regard, the Board notes there was no evidence of 
severe social and industrial impairment which would warrant 
assignment of the next higher evaluation of 70 percent under 
the previous criteria for rating psychiatric disorders.

Manifestations of PTSD were not of such severity and 
persistence that there was severe impairment in the veteran's 
ability to obtain or retain employment.  Rather, the March 
1995 VA examination noted that excessive alcohol use and 
symptoms of anxiety preceded the flashback by at least 6-7 
years and the examiner described the veteran as mildly 
depressed without evidence of psychotic thought process or 
content, or cognitive impairment.  

Following the veteran's hospitalization, the August 1995 VA 
examiner commented that the veteran's history and symptoms 
appeared consistent with moderately severe PTSD.  Social and 
industrial impairment was also considered moderately severely 
impaired and a substance disorder diagnosis was felt to be 
appropriate in light of the veteran's drinking history.  The 
Board has also considered the records of the Hawaii 
Department of Human Services, however it describes no greater 
than "considerable" impairment.

In reaching its finding with regard to occupational 
impairment, the Board notes the conclusion of the October 
1995 mental residual function capacity assessment which 
stated that the veteran would be unable to be unemployed for 
12+ months.  Despite the evaluator's conclusions, the 
objective findings are of generally no greater than moderate 
impairment due to PTSD.  The Board also notes that the 
evaluator arrived at conclusions based upon a records review 
and did not have the benefit of a clinical interview.  

With regard to the appropriate disability rating to be 
assigned to the veteran's PTSD after November 7, 1996, all 
impairment arising from PTSD must be evaluated under the 
criteria which are determined to be more beneficial to the 
veteran.  Thus, a comparison of the old regulatory criteria 
as applied to the facts of the veteran's case with the new 
regulatory criteria as applied to the facts must be 
performed.

A review of the evidence of record reflecting the veteran's 
condition subsequent to November 7, 1996, in light of the old 
regulatory criteria supports the conclusion that a disability 
rating of no greater than 50 percent due to service connected 
PTSD is warranted under the old regulations until the 
December 4, 1998 VA special psychiatric examination.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  The record 
shows that PTSD did not result in severe impairment in his 
ability to establish or maintain effective or favorable 
relationships, nor was it manifested by symptoms of such 
severity and persistence that the veteran's ability to obtain 
or retain employment was severely impaired.  

Rather, the evidence shows that although the combined effects 
of PTSD and alcohol dependency severely affected social and 
vocational aspects of the veteran's life, alcohol dependency 
contributed to approximately 40 to 50 percent to the 
veteran's social and vocational impairment, significantly 
exacerbated his symptoms and limited the effectiveness of 
PTSD treatment.  The Board notes that the examiner based a 
finding of incompetency to handle finances upon the 
likelihood that the veteran would use a significant portion 
of his funds to maintain his alcohol addiction.  

Under the law, to the extent that the veteran's disability is 
due to alcohol or drug abuse, it is not compensable.  
38 U.S.C.A. § 105(a), 1131; 38 C.F.R. § 3.301.  The Board 
finds therefore that, under the former regulations, the 
disability resulting from PTSD subsequent to November 7, 1996 
did not meet the criteria for a 70 percent evaluation and 
more nearly approximated that level of disability 
contemplated by the current 50 percent evaluation, until the 
December 4, 1998 VA special psychiatric examination.

Likewise, the post- November 7, 1996 medical evidence cited 
above reflects a degree of occupational and social impairment 
which more nearly approximates the criteria for a 50 percent 
disability rating under the new Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

As previously stated the level of disability due to PTSD and 
alcohol dependence was considered severe, however the 
evidence does not show that disability solely attributable to 
PTSD results in deficiencies in most areas due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, until the December 4, 1998 
VA special psychiatric examination.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The Board is thus of the opinion that 
the evidence of record pertaining to the veteran's condition 
subsequent to November 7, 1996, more nearly reflects a 
50 percent disability rating under the new regulations.

The December 4, 1998 VA special psychiatric examination shows 
the veteran was found by the VA examiner to be severely 
affected by his psychiatric symptomatology for the most part 
related to PTSD.  It is clear that PTSD adversely affected 
the veteran both socially and industrially, thereby 
warranting the grant of a 70 percent evaluation effective the 
date of the VA examination under the previous criteria for 
rating psychiatric disorders. The subject examination 
disclosed no evidence of total disablement under either the 
previous or amended criteria for rating psychiatric disorders 
reported earlier.

In determining that the veteran's PTSD began to be productive 
of severe impairment effective December 4, 1998, the Board 
finds no basis has been presented upon which to assign staged 
ratings consistent with Fenderson, supra.

With regard to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (1999) in the first instance.  
The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO provided and discussed 
the criteria for assignment of an extraschedular evaluation.  
The RO determined that PTSD did not render the veteran's 
disability picture unusual or exceptional in nature as to 
warrant referral of the case to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for consideration of an extraschedular evaluation.  
The Board agrees with the determination of the RO.

The Board notes that at no time during the course of the 
veteran's appeal did PTSD render impractical the application 
of the regular schedular standards.  The veteran required 
inpatient care on only one occasion.  PTSD initially 
considerably interfered with his ability to work, and as of 
December 1998 has been shown to severely interfere with his 
ability to work.  The 50 percent and 70 percent evaluations 
determined by the Board to reflect the nature and extent of 
severity of PTSD adequately compensate the veteran during the 
above specified periods of time.  

The Board finds no basis upon which to predicate a referral 
of the case to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.  PTSD has not 
rendered the veteran's disability picture unusual or 
exceptional in nature, and application of the regular 
schedular criteria has not been rendered impractical such as 
to result in a need for referral for extraschedular 
evaluation.

In addition to 38 C.F.R. § 4.130, Diagnostic Code 9411, the 
Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an initial evaluation in excess of 50 percent 
for PTSD from July 21, 1993 to July 4, 1995, and from July 6, 
1995 to December 3, 1998.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
from July 21, 1993 to July 4, 1995, and from July 6, 1995 to 
December 3, 1998 is denied.

Entitlement to an increased evaluation of 70 percent for PTSD 
effective from December 4, 1998, is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

